FOURTH DIVISION
                                DILLARD, P. J.,
                            MERCIER and PINSON, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                     February 1, 2022



In the Court of Appeals of Georgia
 A21A1695. BRITT v. THE STATE.

      MERCIER, Judge.

      David Britt entered a negotiated guilty plea, pursuant to Alford1, upon an

indictment charging him with failure to register as a sex offender. Thereafter, he filed

a pro se motion to withdraw his guilty plea, which the trial court denied. In his only

claimed error, Britt argues that the trial court erred by allowing him to proceed pro

se during the hearing on his motion to withdraw his guilty plea. Because Britt was not

informed of the dangers of self-representation during the plea withdrawal

proceedings, we reverse and remand.




      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).
      A “trial court’s ruling as to whether the defendant’s waiver of the right to

counsel was valid is reviewed for abuse of discretion.” Cox v. State, 317 Ga. App.

654, 654 (732 SE2d 321) (2012) (footnote omitted).

      At a pre-trial hearing, the trial court discussed with Britt his desire to represent

himself. Britt expressed his dissatisfaction with the public defender assigned to his

case. The trial court informed Britt that while he had a constitutional right to counsel,

he did not have a constitutional right to counsel of his choosing. After questioning

Britt, the trial court allowed him to represent himself but warned him of the potential

dangers. The trial court did not mention the post-conviction process during its

colloquy with Britt.

      At his later plea hearing, Britt reiterated his desire to represent himself. After

the trial court again warned him of the dangers of representing himself at the plea

hearing or at trial, Britt was allowed to proceed pro se. The trial court sentenced Britt

to a term of ten years, with three to be served in confinement, and his conviction was

entered.

      Within 30 days of his guilty plea, and within the same term of court, Britt filed

a pro se “Motion to Withdraw Void Sentence and Pleas.” The trial court issued a

scheduling order, stating that Britt was

                                           2
      entitled to the assistance of representation in this matter if he wishes to
      be represented . . . [Britt] had previously made the [trial court] aware
      that he did not wish to be represented by the Public Defender’s Office
      with regards to the trial of this case. However, if [Britt] does wish to
      inquire into representation for this matter, he is encouraged to do so.


Britt filed a “request for appointment of effective [assistance] of counsel,” and the

trial court appointed Britt counsel.

      At the hearing on Britt’s motion to withdraw his guilty plea, Britt expressed his

desire to represent himself because his appointed counsel had filed a motion for a

continuance and he did not want the hearing to be continued. The trial court asked

Britt again if he wanted to represent himself, and Britt responded affirmatively but

requested that his appointed counsel remain in the courtroom on a standby basis. The

trial court denied Britt’s request for standby counsel, and, after confirming that Britt

wanted to proceed pro se, dismissed Britt’s counsel.

      Britt represented himself at the hearing, which took place over two days.

Following the trial court’s denial of his motion to withdraw his guilty plea, Britt filed

this appeal, with the assistance of counsel, arguing in his sole enumerated error that

the court erred by allowing him to represent himself during his motion to withdraw

his plea. Britt argues that the trial court failed to warn him of the risks of proceeding

                                           3
pro se in his post-conviction proceeding, and therefore he did not make a knowing

waiver of appellate counsel.

       As an initial matter, a plea withdrawal proceeding is a critical stage of criminal

prosecution wherein defendants are entitled to counsel. See Fortson v . State, 272 Ga.

457, 460 (1) (532 SE2d 102) (2000) (“the right to counsel attaches when a defendant

seeks to withdraw a guilty plea, thus entitling that defendant to assistance of

counsel”). Finding that Britt was entitled to post-conviction counsel for his motion

to withdraw his guilty plea, we look to see if there was a valid waiver of counsel. See

id. at 459 (1).

       “[A] defendant may validly elect to represent himself during post-conviction

proceedings by waiving his right to counsel either expressly, or functionally.” Allen

v. Daker, 311 Ga. 485, 497 (2) (858 SE2d 731) (2021) (citation omitted). However,

the defendant “must be advised of the dangers of such self-representation and

knowingly, intelligently, and voluntarily waive his right to appellate counsel on the

record.” Id. at 498 (2) (a). If the record does not contain warnings from the trial court

as to the dangers of proceeding pro se during the post-conviction proceedings, “the

defendant has not validly waived his right to appellate counsel.” Id. (citation,

punctuation and footnote omitted).

                                           4
       While the record shows that Britt was warned of the dangers of self-

representation at trial, He was not advised of the dangers of self-representation in his

post-conviction proceeding. An examination of the record reveals that there were no

discussions at any of the hearings about the dangers of self-representation in Britt’s

post-conviction proceeding. While the order dismissing Britt’s post-conviction

counsel, which was prepared by Britt’s counsel, stated that Britt had been “formally

advised by [the trial court] . . . about the dangers of self-[representation]”, the hearing

transcripts show no such advice from the trial court regarding post-conviction self-

representation.2

       Notably, in Allen the Supreme Court stated that it “has not endorsed a specific

colloquy that trial courts should use when advising defendants of the dangers of

self-representation in post-conviction proceedings[.]” Allen, supra at 498 (2) (a) n. 11.

Given the complete absence of any colloquy regarding the dangers of self-

representation in post-conviction proceedings in the matter at hand, we similarly

decline to do so today. See id.



       2
       The State claims otherwise in its appellate brief, but its record citations refer
only to the warnings Britt received from the trial court about the dangers of
proceeding pro se at trial and during the plea proceedings.

                                            5
      Furthermore, the record does not reflect that the trial court found a “functional

equivalent of a knowing and voluntary waiver of counsel.” Calmes v. State, 312 Ga.

App. 769, 773 (3) (719 SE2d 516) (2011) (citation and punctuation omitted) (physical

precedent only); See also, Allen, supra at 497-498 (2). One such waiver occurs when

a non-indigent defendant fails to retain counsel. See Allen, supra at 499 (2) (b) (i). As

Britt was indigent at the time of his appeal, this waiver fails to apply.

      However, functional waiver of appointed counsel can also occur when a

defendant engages in dilatory tactics.3 See Allen, supra at 501 (2) (b) (ii). At the

hearing on his motion to withdraw his guilty plea, Britt expressed his desire to

proceed pro se rather than with counsel because his appellate counsel had requested

a continuance. As such, the record does not reflect that Britt functionally waived his

right to appointed counsel through dilatory tactics. See id.

      The trial court failed to advise Britt of the dangers of self-representation in his

post-conviction proceeding, and the record does not include a clear waiver of

appellate counsel. Therefore, we find that the trial court abused its discretion by

finding a waiver of counsel and as such, we reverse and remand this case to the trial

      3
         Of note, even if a trial court found that a defendant functionally waived their
right to counsel by engaging in dilatory tactics, “the court should advise the defendant
of the dangers of self-representation.” Allen, supra at 501 (2) (b) (ii).

                                           6
court for a re-hearing on Britt’s motion to withdraw his guilty plea to be conducted

in conformity with this opinion. See Fortson, supra at 460-461 (2).

      Judgment reversed and case remanded. Dillard, P. J., and Pinson, J., concur.




                                         7